Exhibit 10.4

Highly Confidential

Retention Bonus Agreement

This Retention Bonus Agreement (“Agreement”) is made and entered into among
Semiconductor Components Industries, LLC, a limited liability company
incorporated under the laws of the State of Delaware (“SCILLC”), SANYO
Semiconductor Co., Ltd, a company organized under the laws of Japan (“SANYO”)
(SCILLC and SANYO referred to collectively herein as “ON Semiconductor” or
“Company”) and Mamoon Rashid (“you” and/or “your”) with respect to the following
facts:

A. You are currently employed by SCILLC;

B. You have accepted a special assignment for SANYO as memorialized in a Letter
of Understanding entered into among you, the Company and SANYO (“Assignment”)
which is targeted to commence January 7, 2013 (or such other period as agreed to
in writing among the parties to this Agreement) (“Assignment Date”); and

C. ON Semiconductor recognizes and values your contributions, accordingly, ON
Semiconductor enters into this Agreement with you to provide an incentive to you
to complete your Assignment.

Now, therefore, you and ON Semiconductor agree as follows:

1. Retention Bonus: Provided the conditions to earning the retention bonus
described in Section 2 below are met and you abide by the other provisions of
this Agreement, you will receive a one-time retention bonus in the amount of USD
$200,000, subject to all applicable taxes, contributions and withholdings
required by federal, state and local law (“Retention Bonus”).

2. Conditions to Earning A Retention Bonus: You will earn the Retention Bonus if
all of the following conditions are met:

a. You sign this Agreement;

b. Subject to Section 5 on Reassignment, the Letter of Understanding entered
into among you, the Company and SANYO dated December 21, 2012 (“LOU”) has not
lapsed or become null and void due to the inability to secure or extend, as the
case may be, a work permit, visa, employment/pass or similar document for you
prior to and during the Retention Period (as defined below);

c. You remain continuously employed by SCILLC on a full-time basis for a period
of twenty-four (24) months from and including your Assignment Date (“Retention
Period”);

d.0 You must have received an overall satisfactory performance rating, meaning
“meets requirements” (or its equivalent), on your most recent performance review
during the Retention Period;

 

1



--------------------------------------------------------------------------------

Highly Confidential

 

d. You must not have any active written disciplinary warnings (active is defined
as occurring within the immediately preceding twelve (12) month period) during
the Retention Period;

e. You must not be on a performance improvement plan (or its equivalent), or
attendance improvement plan (or its equivalent) during the Retention Period;

f. Subject to Section 5 on “Reassignment,” you must not be reassigned to another
position, department, function or business group within ON Semiconductor or its
affiliated entities during the Retention Period;

g. Subject to Section 6 on “Nature of Retention Program and Leaves of Absences,”
you must work continuously and productively for the Company, and remain actively
employed in your current full-time capacity; neither voluntarily resigning your
employment nor incurring a termination for “Cause” (as defined in the Form of
Employment Agreement attached to the LOU) during the Retention Period; and

h. You must abide by the other provisions of this Agreement.

3. Advance Payment of Retention Bonus; Repayment, Termination Without “Cause”.
Within fifteen (15) days following the signing of this Agreement by you, SCILLC
agrees to pay you the Retention Bonus in advance of you actually having
satisfied the conditions to earning the Retention Bonus. However, you understand
and agree that if you fail to satisfy each and every one of the conditions set
forth in Section 2 above of this Agreement to earning the Retention Bonus, you
must repay SCILLC the Retention Bonus that was advanced to you as described in
Section 3.1.2 below.

 

  3.1.1 Advance Payment. You hereby acknowledge and agree that you are receiving
payment of the Retention Bonus in advance of you actually having satisfied the
conditions to earning the Retention Bonus, and the Retention Bonus is an advance
of wages that you have not yet earned and to which you are not yet entitled. You
understand and agree that SCILLC’s payment of the Retention Bonus in advance of
you actually having earned it shall in no way be construed or interpreted to
mean that the Retention Bonus was actually earned on the date you received the
advance payment.

 

  3.1.2 Repayment. Except as otherwise provided in Section 3.1.3 below, if you
fail to satisfy any of the conditions, set forth in Section 2 above to earning
the Retention Bonus that was advanced to you, you shall be obligated to repay
the advanced Retention Bonus in full or a prorated amount, as the case may be,
to SCILLC. You shall repay SCILLC the full or a prorated amount (based on days
and as described below) of the Retention Bonus, as applicable, within fifteen
(15) days of the date you are notified by SCILLC that you have failed to satisfy
a condition(s) to earning the Retention Bonus. (The prorated amount of the
Retention Bonus to be repaid shall be calculated as follows: the total amount of
the Retention Bonus times a fraction, the numerator of which is the number of
days remaining until the end of the Retention Period and the denominator of
which is the total number of days in the Retention Period).

 

2



--------------------------------------------------------------------------------

Highly Confidential

 

 

  3.1.3 Consequences of Involuntary Termination Without “Cause”. If you are
terminated by SCILLC without “Cause” during the Retention Period and you are
otherwise eligible under Section 2 above, as applicable, you will not have to
repay any of the Retention Bonus.

4. Taxes: The Retention Bonus will be subject to all applicable taxes,
contributions and withholdings required by federal, state and local law. Any
Retention Bonus payable to you will be subject to either actual tax withholdings
or hypothetical tax withholdings in accordance with the ON Semiconductor and its
affiliates’ International Assignment Tax Equalization Policy.

5. Reassignment: You are eligible to apply for openings within the Company or
and its affiliated entities. If you apply for such an opening and are
subsequently reassigned by the Company, to another position, department,
function or business group within ON Semiconductor or its affiliated entities
during the Retention Period, SCILLC may determine, in its sole and absolute
discretion, that you have not earned the Retention Bonus. Conversely, if SCILLC
initiates a possible reassignment and you are actually reassigned by SCILLC to
another position, department, function or business group within ON Semiconductor
or its affiliated entities during the Retention Period, you will remain eligible
for the Retention Bonus and may be deemed to have earned the Retention Bonus so
long as you have satisfied each of the conditions provided for in Section 2.

6. Nature of Retention Program and Leaves of Absences: Eligibility for the
Retention Bonus is a retention tool designed to recognize an employee’s
contribution and as such payments are to be considered a performance bonus,
requiring actual participation and continued active duties by you. Accordingly,
if you are granted an approved leave of absence prior to the end of the
Retention Period, and you are otherwise eligible for the Retention Bonus, the
amount actually due and payable to you is in the sole and absolute discretion of
the Company. Nothing in this Agreement shall be deemed to affect any party’s
rights or responsibilities under the Americans with Disabilities Act, as
amended.

Other Provisions

7. Employment At-Will: Employment with SCILLC is on an “at-will” basis only,
meaning that you or SCILLC may terminate employment at any time and for any
reason, with or without notice or cause. Similarly, the terms and conditions of
employment may also change, but not the voluntary nature of your “at-will”
employment which may only be changed by an express written agreement expressly
for this purpose, signed by you and an authorized officer of SCILLC. As a
result, nothing in this Agreement alters the “at-will” nature of your employment
with SCILLC meaning that, subject only to the financial terms stated in this
Agreement, either you or the SCILLC can terminate your employment for any reason
with or without notice.

8. Confidentiality: This offer of a Retention Bonus is confidential and your
acceptance of this Agreement binds you to maintain the confidentiality of these
matters to the full extent permitted by law. Further, you agree not to disclose
the existence of this Agreement or its terms

 

3



--------------------------------------------------------------------------------

Highly Confidential

 

to others with the exception of my immediate family, attorney and tax advisors
without ON Semiconductor’s consent, unless required by law. If you violate this
confidentiality agreement, without waiving any other remedy available, SCILLC
may terminate your eligibility for the Retention Bonus without further payment
or liability. Nothing in this Agreement shall be interpreted to prohibit
employees from discussing the terms and conditions of their employment with the
Company.

9. Applicable Law, Jurisdiction and Venue and Dodd-Frank: This Agreement shall
be governed by and construed in accordance with the laws of the United States of
America and the State of Arizona, excluding its conflict of law provisions. The
parties agree that the sole and exclusive jurisdiction and venue for any action
arising out of, relating to, or in any way connected to this Agreement shall
rest only in the state or federal courts of Maricopa County, Arizona and any
action brought in any other jurisdiction and/or venue shall be improper and be
subject to dismissal. Any rights of an employee under the laws of Japan are
waived to the full extent allowed by the laws of any jurisdiction and shall not
apply to this employment relationship. Further, this Agreement and Retention
Bonus hereunder are subject to SCILLC and its parent’s compensation recovery
policy or policies (and related SCILLC and its parent practices) as such may be
in effect from time-to-time, as a result of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, as amended, and similar or related
laws, rules and regulations.

10. Successors and Assigns: The rights and obligations of ON Semiconductor under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of ON Semiconductor. You shall not be entitled to assign
any of your rights or obligations under this Agreement.

11. Waiver: Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision within the
Agreement.

12. Attorneys’ Fees: In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce the provisions of this Agreement,
the prevailing party will be entitled to reasonable attorneys’ fees, in addition
to any other relief to which that party may be entitled.

13. Severability: In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that ON Semiconductor and you shall receive the
benefit contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby.

14. Entire Agreement: This Agreement constitutes the entire agreement between
you and ON Semiconductor with regard to the Retention Bonus and supersedes any
and all prior agreements, whether written or oral, between the parties regarding
these matters, and this

 

4



--------------------------------------------------------------------------------

Highly Confidential

 

Agreement shall be the exclusive agreement for the determination of any
Retention Bonus payments due you. This Agreement may be amended or modified only
with the written consent of you and SCILLC. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

15. Acceptance, Counterparts and Electronic Signatures: If you accept the above
offer and its terms and conditions are acceptable, please acknowledge your
agreement by signing this Agreement where indicated below, and returning it to
Tobin Cookman, Vice President, Human Resources within five (5) calendar days
from receipt of this offer. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterpart, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one of the
same Agreement. An electronic signature (i.e., facsimile or emailed pdf) shall
be deemed to be and have the effect of an original signature.

The parties to this Agreement have read the foregoing Agreement and fully
understand each and every provision contained therein. Wherefore, the parties
have executed this Agreement on the dates shown below.

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

 

Date:   12/21/12     By:  

/s/ KEITH JACKSON

      Name:   Keith Jackson       Title:   Chief Executive Officer & President  
     

Acknowledged:

SANYO SEMICONDUCTOR CO., LTD.

 

By:  

/s/ BERNARD GUTMANN

    Date:   12/21/12

Name:

  Bernard Gutmann       Title:   Chief Financial Officer and Director          
   

Accepted:

 

/s/ MAMOON RASHID

      Date:   12/21/12

Mamoon Rashid

       

 

 

5